May 05, 2006


Mr. William D. Cramer
Roach LLP
5000 Legacy Drive, Suite 300
Plano, TX 75024
Mr. Richard M. Abernathy
Abernathy, Roeder, Boyd & Joplin, P.C.
1700 Redbud Blvd, Suite 300
McKinney, TX 75069

RE:   Case Number:  05-0271
      Court of Appeals Number:  05-03-01023-CV
      Trial Court Number:  401-02399-01

Style:      AMERICAN FLOOD RESEARCH, INC.
      v.
      HARRY JONES

Dear Counsel:

      Pursuant to Texas Rule of Appellate Procedure 59.1, after granting the
petition for review and without hearing oral argument,  the  Court  reverses
the court of appeals' judgment and  remands  the  case  to  that  court  and
delivered the enclosed  per  curiam  opinion  and  judgment  in  the  above-
referenced cause.


                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Lisa Matz   |
|   |Ms. Hannah      |
|   |Kunkle          |